IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-964

                               Filed: 5 September 2017

Durham County, No. 14 CVS 4155

WINSLOW FORBES, Plaintiff,

              v.

CITY OF DURHAM, North Carolina, and JOSE L. LOPEZ, SR. in his individual
capacity and in his official capacity as Chief of Police for the City of Durham, and
THOMAS J. BONFIELD, in his individual capacity and in his official capacity as City
Manager for the City of Durham, Defendants.


        Appeal by plaintiff from order entered on or about 11 July 2016 by Judge Henry

W. Hight in Superior Court, Durham County. Heard in the Court of Appeals 9 March

2017.


        Edelstein & Payne, by M. Travis Payne and Sean Cecil, for plaintiff-appellant.

        Kennon Craver, PLLC, by Joel M. Craig and Henry W. Sappenfield; and Office
        of the City Attorney, by Kimberly M. Rehberg, for defendant-appellees.


        STROUD, Judge.


        Plaintiff Winslow Forbes (“plaintiff”) appeals from the trial court’s order

granting summary judgment for defendants City of Durham (“defendant City of

Durham”), Jose L. Lopez, Sr. (“defendant Lopez”), and Thomas J. Bonfield

(“defendant Bonfield”) and dismissing all of his claims with prejudice. On appeal,

plaintiff argues that he has demonstrated several genuine disputes of material facts

and that the trial court should not have granted summary judgment on any of his
                               FORBES V. CITY OF DURHAM

                                   Opinion of the Court



retaliation claims. After review, we disagree and find the trial court did not err in

granting summary judgment on all of plaintiff’s claims.

                                     Background

      Plaintiff joined the City of Durham Police Department in 1988.         He was

promoted to Corporal around 1997, Sergeant around 1999, and Lieutenant around

2001. Defendant Lopez became Chief of Police in 2007. Defendant Lopez promoted

plaintiff to Captain in 2009, and a little more than a year later, on 13 August 2010,

he appointed him to Assistant Chief.

      Plaintiff was considered for a promotion to Deputy Chief on two occasions:

first, in May 2012, when he and Assistant Chief Larry Smith were considered for an

open Deputy Chief position. Defendant Lopez ultimately selected Assistant Chief

Smith for the promotion. Plaintiff “believed that both he and [Assistant Chief] Smith

were well-qualified candidates.” Nevertheless, afterwards, plaintiff told defendant

Lopez that “there were many black officers who were qualified for promotion, but

Chief Lopez had consistently promoted non-black officers over equally or better-

qualified black officers.” Plaintiff also allegedly told defendant Lopez that “many

black officers had a perception of discrimination[.]” Defendant Lopez “responded in

a defensive and angry tone.” Plaintiff alleged in his complaint that it appeared to

him that defendant Lopez “was angry about the suggestion that even a perception of

discrimination might exist.”



                                          -2-
                              FORBES V. CITY OF DURHAM

                                   Opinion of the Court



      Plaintiff alleged that after this conversation, defendant Lopez did not take any

action to address either actual or perceived racial discrimination and that he then

began treating plaintiff differently than similarly-situated white colleagues. For

example, plaintiff described a situation involving a black male Lieutenant under his

command and a white male subordinate officer who received a coaching and

counseling memo from the Lieutenant for violating a department policy and then

complained to a white male Sergeant in Internal Affairs.          The Lieutenant told

plaintiff he had previously been treated unfairly by this Sergeant and he was

concerned he would once again be treated unfairly during this investigation. Plaintiff

requested another Internal Affairs officer be assigned to this investigation;

afterwards, defendant Lopez decided plaintiff would not be allowed to review the

investigative file, in contrast to the typical process where each individual in the chain

of command above the person under investigation can review the file and determine

whether or not they agree with Internal Affairs’ conclusions. Plaintiff told defendant

Lopez he felt he was being treated differently than white commanding officers in

similar circumstances.

      In 2013, another Deputy Chief retired, leaving a position available. Plaintiff

alleges that he was the only remaining candidate for promotion based on the Review

Panel’s assessments approximately six months earlier. Plaintiff alleges that “[t]he

usual and customary practice of the Police Department has been to promote the next



                                          -3-
                               FORBES V. CITY OF DURHAM

                                    Opinion of the Court



individual on the list of qualified applicants from the Review Panel, provided that the

list is not more than eighteen months old.” But on 18 February 2013, defendant

Lopez informed plaintiff that he intended to conduct a new process for the open

Deputy Chief position. “Plaintiff believes that [defendant] Lopez made this decision

on the basis of race, and in retaliation for [p]laintiff’s opposition to race discrimination

within the Police Department.”

       Plaintiff filed a complaint with Human Resources on 28 February 2013,

alleging race discrimination and retaliation by defendant Lopez. Plaintiff applied for

the open Deputy Chief position and was interviewed by the Review Panel in March

2013. Defendant Lopez informed plaintiff on 21 March 2013 that he had selected

Assistant Chief Anthony Marsh -- a black male -- for the Deputy Chief position over

plaintiff. Plaintiff alleged in part that Chief Lopez “failed to promote him to Deputy

Chief in retaliation for his opposition to race discrimination by Chief Lopez.”

       Plaintiff told defendant Lopez both via email and verbally that he believed the

promotion process “had been unfair, discriminatory, and retaliatory.” On 25 March

2013, defendant Lopez gave plaintiff a coaching and counseling memo in response to

his claims of discriminatory and retaliatory practices. Plaintiff filed a supplemental

complaint with Human Resources regarding the memo. Defendant City of Durham

then hired a consultant to investigate plaintiff’s allegations.        Human Resources

contacted plaintiff on 7 June 2013 and informed him that “the consultant found his



                                           -4-
                            FORBES V. CITY OF DURHAM

                                 Opinion of the Court



allegations of race discrimination to be ‘not substantiated’ but had been ‘unable to

determine’ whether retaliation had occurred.”

      Plaintiff further alleged that on 2 July 2013, defendant Lopez made a “racially

offense remark in the presence of his Executive Committee and several other City

employees.” Defendant Lopez was preparing for a press conference regarding recent

shootings in Durham; he pointed out that all of the recent shooting victims were

African-American and had been involved in criminal activity. He also stated that all

known suspects were African-American. “Plaintiff felt that this remark was offensive

because the race of the victims should not be relevant to law enforcement officials.”

An Assistant Chief pointed out that one of the shooting victims was a black lawyer

who was an innocent bystander and not involved in any criminal activity; defendant

Lopez responded by stating that “the lawyer deserved to get shot because he was a

public defender.”

      Plaintiff perceived this remark as racially motivated and highly offensive. On

16 July 2013, he met with defendant Bonfield, who was employed by the City of

Durham as City Manager, and reported defendant Lopez’s remark.            Defendant

Bonfield assured plaintiff he took the allegation seriously and that it would be

investigated. Defendant Lopez held a press conference on 6 September 2013 and

stated that he did not recall making the remark, but he could not be certain that he

had not.



                                        -5-
                             FORBES V. CITY OF DURHAM

                                  Opinion of the Court



      Plaintiff filed his complaint on or about 29 July 2014. Plaintiff’s complaint

contained several causes of action for race discrimination and retaliation, including:

(1) under Title VII against defendant City of Durham; (2) under 42 U.S.C. § 1981

against defendant City of Durham and defendants Lopez and Bonfield in both their

official and individual capacities; (3) under 42 U.S.C. § 1983 against defendant City

of Durham and defendants Lopez and Bonfield in both their official and individual

capacities; and (4) under the North Carolina Constitution against defendant City of

Durham and defendants Lopez and Bonfield in their official capacities.

      Defendants City of Durham and Bonfield jointly filed an answer, and

defendant Lopez filed a motion to dismiss and answer of his own. On or about 29

May 2015, defendants filed a motion for summary judgment “as to all claims against

them in this matter.” The motion included an affidavit from defendant Lopez, and

defendants argued:

             The pleadings in this matter, the attachments thereto, the
             deposition testimony, the discovery responses in this
             matter, and the affidavit [of defendant Lopez] . . .
             demonstrate the absence of a genuine issue of material fact
             and that [d]efendants are entitled to judgment as a matter
             of law dismissing all claims against them.

The trial court held a hearing on the motion on 14 June 2016 and entered an order

on or about 11 July 2016 granting defendants’ motion for summary judgment and

dismissing plaintiff’s claims with prejudice. Plaintiff timely appealed to this Court.

                                     Discussion


                                         -6-
                                   FORBES V. CITY OF DURHAM

                                         Opinion of the Court



I.     Standard of Review

                      On appeal from summary judgment, the applicable
               standard of review is whether there is any genuine issue of
               material fact and whether the moving party is entitled to a
               judgment as a matter of law. Summary judgment is
               appropriate if the pleadings, depositions, answers to
               interrogatories, and admissions on file, together with the
               affidavits, if any, show that there is no genuine issue as to
               any material fact and that any party is entitled to
               judgment as a matter of law. If there is any evidence of a
               genuine issue of material fact, a motion for summary
               judgment should be denied. We review the record in a light
               most favorable to the party against whom the order has
               been entered to determine whether there exists a genuine
               issue as to any material fact.

Smith v. Harris, 181 N.C. App. 585, 587, 640 S.E.2d 436, 438 (2007) (citations,

quotation marks, and brackets omitted).

       Plaintiff argues that he has demonstrated genuine issues of material fact in

relation to the pre-textual nature of defendants’ justifications for the adverse actions

at issue. We will address these issues in relation to each of the underlying claims for

which plaintiff has raised arguments on appeal.

II.    Retaliation claim under Title VII

       Plaintiff first argues that the trial court erred in dismissing his retaliation

claim under Title VII against defendant City of Durham.1 Under Title VII:

               It shall be an unlawful employment practice for an

       1   Plaintiff has not raised any issues on appeal in relation to the discrimination component of
any of his claims; his appeal solely focuses on the retaliation component. Unfortunately, defendants’
brief only addresses the discrimination component of this first claim, so it is entirely unhelpful with
this first issue.

                                                 -7-
                             FORBES V. CITY OF DURHAM

                                  Opinion of the Court



             employer to discriminate against any of his employees or
             applicants for employment, for an employment agency, or
             joint    labor-management        committee      controlling
             apprenticeship or other training or retraining, including
             on-the-job training programs, to discriminate against any
             individual, or for a labor organization to discriminate
             against any member thereof or applicant for membership,
             because he has opposed any practice made an unlawful
             employment practice by this subchapter, or because he has
             made a charge, testified, assisted, or participated in any
             manner in an investigation, proceeding, or hearing under
             this subchapter.

42 U.S.C.A. § 2000e-3(a).

      This Court has previously set forth the burden of proof in a claim for retaliation

under Title VII:

             A. Burden of Proof in Title VII Cases

                    According to the North Carolina Supreme Court, the
             claimant carries the initial burden of proof in Title VII
             cases. In addition, a prima facie showing of retaliatory
             discharge requires a plaintiff to show: (1) he engaged in
             some protected activity, such as filing an EEO complaint;
             (2) the employer took adverse employment action against
             plaintiff; and (3) that the protected conduct was a
             substantial or motivating factor in the adverse action (a
             causal connection existed between the protected activity
             and the adverse action). Petitioner must prove “but for”
             causation instead of “motivating factor” in his prima facie
             case of retaliatory acts in violation of Title VII.

                    After plaintiff presents a prima facie case of
             retaliation, the burden shifts to the defendant to show it
             would have taken the same action even in the absence of
             protected conduct. Defendant must articulate a legitimate
             nondiscriminatory reason for its action. A legitimate
             reason overcomes the presumption of discrimination from


                                         -8-
                              FORBES V. CITY OF DURHAM

                                  Opinion of the Court



             plaintiff’s prima facie showing if it has a rational
             connection with the business goal of securing a competent
             and trustworthy work force.

                    If defendant shows a legitimate reason that
             overcomes the presumption, plaintiff then has to show that
             the reason was only a pretext for the retaliatory action.
             Therefore, a plaintiff retains the ultimate burden of
             proving that the adverse employment action would not
             have occurred had there been no protected activity engaged
             in by the plaintiff.

Employment Sec. Comm’n v. Peace, 128 N.C. App. 1, 9-10, 493 S.E.2d 466, 471-72

(1997) (citations, quotation marks, and brackets omitted), aff’d in part, disc. review

improvidently allowed in part, and dismissed in part, 349 N.C. 315, 507 S.E.2d 272

(1998). See also University of Texas Southwestern Med. Cntr. v. Nassar, __ U.S. __,

__, 186 L. Ed. 2d 503, 523, 133 S. Ct. 2517, 2533 (2013) (“Title VII retaliation claims

must be proved according to traditional principles of but-for causation, not the

lessened causation test stated in § 2000e-2(m). This requires proof that the unlawful

retaliation would not have occurred in the absence of the alleged wrongful action or

actions of the employer.”).

      In this case, plaintiff contends that the following constitute protected activities

and meet the first element: the various occasions when plaintiff verbally raised

concerns to defendant Lopez regarding perceived racial discrimination against

African-American officers, including during the first week defendant Lopez became

Chief of Police; the series of written complaints regarding discrimination and



                                         -9-
                             FORBES V. CITY OF DURHAM

                                  Opinion of the Court



retaliation that plaintiff filed with Human Resources beginning in February 2013;

the filing of an EEOC charge in August 2013; and the filing of plaintiff’s complaint in

this underlying matter in July 2014. Plaintiff argues that the adverse action was

defendant Lopez’s decision to have a new Review Panel process, instead of using the

list generated by the prior Review Panel, and his promotion of Assistant Chief Marsh

over plaintiff in March 2013. Accordingly, plaintiff argues that there are “at least

material issues of fact that must go to the jury regarding whether the decision to not

promote [plaintiff] constitutes retaliation.” And plaintiff notes our prior case law

holding that when the state of mind of the defendant is at issue, summary judgment

is rarely proper. See, e.g., Valdese Gen. Hosp., Inc. v. Burns, 79 N.C. App. 163, 165,

339 S.E.2d 23, 25 (1986) (“Summary judgment is rarely proper when a state of mind

such as intent or knowledge is at issue.”); see also Robertson v. Hartman, 90 N.C. App.

250, 253, 368 S.E.2d 199, 201 (1988) (“This Court has held that where there is a need

to ‘find facts’ then summary judgment is not an appropriate device to employ,

provided those facts are material.” (Citation omitted)).

      But before we even get to this portion of plaintiff’s argument, we have to look

at the bigger picture. Plaintiff is appealing from the trial court’s order that granted

defendants’ motion for summary judgment and dismissed all of plaintiff’s claims. In

doing so, the trial court concluded that “there is no genuine issue of material fact”

and that defendants were “entitled to judgment as a matter of law.” The trial court



                                         - 10 -
                              FORBES V. CITY OF DURHAM

                                   Opinion of the Court



dismissed plaintiff’s claims for discrimination, and plaintiff has not challenged the

trial court’s ruling on these claims on appeal. Plaintiff only appeals the trial court’s

dismissal of his retaliation claims.

      We agree with the trial court that there are not any genuine issues of material

fact in this case. All parties seem to generally be on the same page regarding the

events leading up to defendant Lopez’s hiring decision when he selected Assistant

Chief Marsh -- also a black male -- over plaintiff. The issue is whether that decision

was motivated by a retaliatory basis.        To determine that, we must apply the

framework above.

      Even assuming that plaintiff correctly identified protected activities and an

adverse action on the part of defendant Lopez, as required for the first and second

elements, plaintiff struggles to demonstrate a causal connection between the

activities and the adverse action at issue. Many of the activities plaintiff mentions

took place after defendant Lopez decided to have a new Review Panel and the hiring

decision had been made. Defendant Lopez informed plaintiff that he intended to

conduct a new process for the open Deputy Chief position on 18 February 2013 and

informed plaintiff that he had selected Assistant Chief Marsh for the Deputy Chief

position on 21 March 2013. Plaintiff’s EEOC complaint and his underlying complaint

in this matter were not filed until August 2013 and July 2014 respectively. Plaintiff

cannot show how his filing of the EEOC complaints months later could have impacted



                                          - 11 -
                             FORBES V. CITY OF DURHAM

                                  Opinion of the Court



defendant Lopez’s hiring decision which had already been made. As for the series of

written complaints plaintiff filed with Human Resources beginning in February 2013,

defendant Lopez explained in his affidavit that he was not informed of the fact that

plaintiff had filed anything with Human Resources until 27 March 2013, 37 days after

he had announced the new Review Panel process and six days after he notified

plaintiff that he had chosen Marsh for the position.

      The only remaining protected activities that could have been tied to the hiring

decision were the “multiple occasions [plaintiff] verbally raised with [defendant]

Lopez what he and other African-American officers perceived to be racial

discrimination on [defendant] Lopez’s part.” Plaintiff notes that such comments were

even made during the first week defendant Lopez was employed as Chief, which

would have occurred back in 2007 -- before defendant Lopez promoted plaintiff to

Captain in 2009 and before defendant Lopez promoted him to Assistant Chief in 2010.

Plaintiff has not, however, shown any direct link between his comments to defendant

Lopez years and months prior to when defendant Lopez decided on how the promotion

decision would be made and his decision to hire Assistant Chief Marsh rather than

plaintiff for the Deputy Chief position. Any such connection must be more than mere

speculation. See, e.g., Brooks v. Stroh Brewery Co., 95 N.C. App. 226, 237, 382 S.E.2d

874, 882 (1989) (“The direct causal connection between the protected activity and

termination present in each of these cases is not evident in the case presently before



                                         - 12 -
                             FORBES V. CITY OF DURHAM

                                   Opinion of the Court



the Court. This Court is not unmindful that circumstantial evidence is often the only

evidence available to show retaliation against protected activity. Nevertheless, the

causal connection must be something more than speculation; otherwise, the

complaining employee is clothed with immunity for future misconduct and is ‘better

off’ for having filed the complaint rather than being no ‘worse off.’”       (Citations

omitted)).   Plaintiff failed to forecast sufficient evidence connecting his prior

comments to defendant Lopez to the ultimate decision made to promote Assistant

Chief Marsh.

      Furthermore, even assuming that plaintiff can demonstrate that his verbal

complaints of discrimination to defendant Lopez were connected to defendant Lopez’s

alleged adverse action of instituting a new Review Panel and not hiring him for the

Deputy Chief position, defendant Lopez can demonstrate a non-retaliatory reason for

the alleged adverse action, as Assistant Chief Marsh was also qualified for the Deputy

Chief position. Defendant Lopez explained in his affidavit that since he had become

Chief of Police, it had been his practice when filling open positions to use a promotion

committee to consider and rate the candidates and then make the ultimate decision

himself. He stated that he did not like to rely too much on seniority when making

decisions, and that at the time he was deciding between plaintiff and Assistant Chief

Marsh, the assessment panel rated both candidates as above average, but Marsh was

rated slightly higher. The panel spoke highly of both candidates, but “were more



                                          - 13 -
                             FORBES V. CITY OF DURHAM

                                   Opinion of the Court



complimentary of Marsh.” While plaintiff has raised issue with some of defendant

Lopez’s alleged specific justifications for why he felt Marsh was better qualified than

plaintiff -- including a claim that it “had to do with the day-to-day manner in which

Chief Marsh presented himself and the work product he produced” -- plaintiff has not

challenged the Review Panel’s evaluation of Assistant Chief Marsh’s qualifications

as “above average” or that his rating was a bit higher than plaintiff’s. Nor has

plaintiff even alleged that the Review Panel itself made its evaluations improperly or

with any sort of retaliatory motivation. Thus, since defendants have articulated “a

legitimate nondiscriminatory reason” for the promotion of Marsh instead of plaintiff

which “has a rational connection with the business goal of securing a competent and

trustworthy work force,” they have “overcome[ ] the presumption of discrimination

from plaintiff’s prima facie showing[.]” Peace, 128 N.C. App. at 10, 493 S.E.2d at 472

(citations and quotation marks omitted).

      As noted above, plaintiff claims that even the decision to have a new Review

Panel to evaluate candidates was retaliatory, in addition to the hiring decision itself.

Plaintiff claims “[t]he usual and customary practice of the Police Department has

been to promote the next individual on the list of qualified applicants from the Review

Panel, provided that the list is not more than eighteen months old.” Plaintiff also

alleged in his complaint that this customary practice for handling promotions was

part of a written policy created by defendant Lopez, yet also noted that while



                                          - 14 -
                             FORBES V. CITY OF DURHAM

                                   Opinion of the Court



“[p]ursuant to said policy, a promotion list expires after eighteen months, . . . it may

be extended for a longer period of time by Defendant Lopez at his discretion.” Thus,

although this may have been a customary practice in the past, plaintiff has not

presented any evidence that this practice was required by any official rules or policies

adopted by the Police Department, or that defendant Lopez did not have full

discretion to revise the policy -- which plaintiff acknowledges was created by

defendant Lopez from the outset. Defendant Lopez has presented a “legitimate

nondiscriminatory reason” for the use of the new Review Panel to evaluate

candidates, and plaintiff does not suggest any sort of impropriety by the Review

Panel. Id.

      Since defendants have shown “a legitimate reason that overcomes the

presumption, plaintiff then has to show that the reason was only a pretext for the

retaliatory action. Therefore, a plaintiff retains the ultimate burden of proving that

the adverse employment action would not have occurred had there been no protected

activity engaged in by the plaintiff.” Id. (citations, quotation marks, and brackets

omitted). Plaintiff argues that the “justifications” given by defendant Lopez for his

decision to promote Assistant Chief Marsh rather than plaintiff “are just not

believable.” We disagree. As noted above, Marsh’s qualifications and the panel’s

evaluation of Assistant Chief Marsh and plaintiff are undisputed. Plaintiff can claim

only that despite Assistant Chief Marsh’s qualifications and the Review Panel’s



                                          - 15 -
                              FORBES V. CITY OF DURHAM

                                   Opinion of the Court



independent process of evaluating both plaintiff and Marsh, we should simply not

“believe” that Lopez’s hiring decision was not motivated by retaliation. Despite

thousands of pages of deposition testimony and discovery, plaintiff cannot point to

any evidence which shows that Lopez’s decision “would not have occurred had there

been no protected activity engaged in by the plaintiff.” Id. (citation and quotation

marks omitted). Plaintiff’s forecast of evidence does not show any material factual

dispute that would support a conclusion that the hiring decision would not have

occurred “but for” retaliation. See id. at 9, 493 S.E.2d at 472.

III.   42 U.S.C. §§ 1981 and 1983 Retaliation Claims

       Next, plaintiff argues that the trial court should not have dismissed his

retaliation claims against defendant City of Durham and defendants Lopez and

Bonfield in their individual and official capacities under 42 U.S.C. §§ 1981 and 1983

because he asserted valid claims that should have been allowed to proceed to trial.

Plaintiff notes in his brief that he “will accept for purposes of the summary judgment

motion, that the Section 1981 and 1983 claims are merged[.]” Plaintiff notes further

that while “[o]n its face, Section 1981 relates to racial discrimination in the making

and enforcement of contracts . . . . it has been held to provide a remedy against racial

discrimination in employment.” Additionally, plaintiff argues that “[e]ven though the

language of Section 1981 does not expressly state that a claim for retaliation is

covered, the Supreme Court has made clear that it is an integral part of preventing



                                          - 16 -
                              FORBES V. CITY OF DURHAM

                                   Opinion of the Court



racial discrimination,” and thus “a retaliation claim for reporting acts of

discrimination can be brought under Section 1981.”          See CBOCS West, Inc. v.

Humphries, 553 U.S. 442, 445, 170 L. Ed. 2d 864, 869, 128 S. Ct. 1951, 1954 (2008)

(“The basic question before us is whether the provision [of 42 U.S.C. § 1981(a)]

encompasses a complaint of retaliation against a person who has complained about a

violation of another person’s contract-related ‘right.’ We conclude that it does.”).

      a.     Defendant City of Durham

      In order to succeed in a Section 1983 claim against defendant City of Durham,

plaintiff would have to produce evidence of the City’s direct culpability and causation;

defendant Lopez’s alleged discriminatory intent cannot be imputed to defendant City

of Durham. See, e.g., May v. City of Durham, 136 N.C. App. 578, 584, 525 S.E.2d 223,

229 (2000) (“[T]o make out a claim against a municipality directly, a plaintiff must

do more than establish liability through respondeat superior, but must show that the

‘official policy’ of the municipal entity is the moving force of the constitutional

violation.” (Citation and quotation marks omitted)). Plaintiff does not meet this

burden.    Plaintiff has not directed this Court to any specific policy statement,

ordinance, regulation, or other official policy of defendant City of Durham that caused

or encouraged the alleged retaliation. Accordingly, we hold that the trial court did

not err in granting summary judgment on plaintiff’s claims against defendant City of

Durham.



                                          - 17 -
                             FORBES V. CITY OF DURHAM

                                  Opinion of the Court



      b.     Defendant Bonfield

      Similarly, we hold that the trial court also did not err in dismissing plaintiff’s

Section 1981 and 1983 claims against defendant Bonfield in both his individual and

official capacity. Plaintiff makes no specific arguments on appeal in relation to any

of the defendants, and as to defendant Bonfield in particular any alleged retaliation

was too far removed to be imputed in any way to him.

      Plaintiff’s only allegation related to defendant Bonfield in the complaint

relates to his reaction to defendant Lopez’s comment in July 2013, four months after

the promotion decision occurred. Plaintiff met with defendant Bonfield on 16 July

2013 to report defendant Lopez’s remark and defendant Bonfield “assured Plaintiff

that he took such allegations seriously and would investigate the matter.” Even

assuming the facts to be true -- and no one seems to dispute that this conversation

occurred on that date -- these allegations and the forecasted evidence do not support

any sort of Section 1981 or 1983 claim against defendant Bonfield for involvement in

defendant Lopez’s promotion decision that was made months before the conversation.

      Plaintiff notes that defendant Bonfield “has authority to establish and

implement policies and procedures for investigation and action with regard to

complaints of unlawful employment actions toward City employees.” He also claims

that defendant Bonfield had “ultimate authority to override decisions made by

Defendant Lopez, when such decisions are made for unlawful discriminatory or



                                         - 18 -
                              FORBES V. CITY OF DURHAM

                                   Opinion of the Court



retaliatory reasons.” But as discussed above, plaintiff has failed to forecast sufficient

evidence to support his claim against defendant Lopez himself, so there is no showing

of a need to override Lopez’s decision. At most, plaintiff’s evidence shows generally

how defendant Bonfield would have been informed of complaints regarding defendant

Lopez, but asserts nothing actionable by defendant Bonfield that could uphold a claim

against him in this matter. We therefore find the trial court did not err in granting

summary judgment on plaintiff’s Section 1981 and 1983 claims against defendant

Bonfield both in his individual and official capacity.

      c.     Defendant Lopez

      Finally, plaintiff argues that the trial court should not have dismissed his

Section 1981 and 1983 claims against defendant Lopez, both in his individual and

official capacities.   Our analysis here ultimately mirrors that which we have

explained above in relation to plaintiff’s Title VII claims. See, e.g., Brewer v. Cabarrus

Plastics, Inc., 130 N.C. App. 681, 686, 504 S.E.2d 580, 584 (1998) (“The models and

standards developed in jurisprudence under Title VII of the Civil Rights Act of 1964

. . . also apply to claims under § 1981.” (Citation omitted)). Plaintiff’s claim cannot

survive summary judgment because he both lacks sufficient evidence of a connection

between his engagement in protected actions and defendant Lopez’s decision to hire

Assistant Chief Marsh over him -- the alleged adverse employment action -- and

because defendant Lopez has given a legitimate, nondiscriminatory reason for his



                                          - 19 -
                              FORBES V. CITY OF DURHAM

                                      Opinion of the Court



promotion decision that plaintiff cannot overcome or show is simply a pretext for

discrimination.

IV.   North Carolina Constitutional Retaliation Claim

      Finally, plaintiff argues that his retaliation claims under Article I, Section 19

of the North Carolina Constitution against defendant City of Durham and defendants

Lopez and Bonfield in their official capacities should not have been dismissed.

      Article I, Section 19 states:

             No person shall be taken, imprisoned, or disseized of his
             freehold, liberties, or privileges, or outlawed, or exiled, or
             in any manner deprived of his life, liberty, or property, but
             by the law of the land. No person shall be denied the equal
             protection of the laws; nor shall any person be subjected to
             discrimination by the State because of race, color, religion,
             or national origin.

Plaintiff argues that this Court should apply the “same logic and rationale” that

makes racial discrimination by a public entity illegal to the need to prevent

retaliation, and thus “there is surely a claim for retaliation available under Article I,

Section 19 of the Declaration of Rights [of the North Carolina Constitution.]”

Plaintiff, however, fails to provide any further support for this claim, and we conclude

that it fails for the reasons we have already stated above in relation to his Title VII

and Section 1983 claims. Accordingly, we hold the trial court did not err in dismissing

these claims.

                                         Conclusion



                                             - 20 -
                             FORBES V. CITY OF DURHAM

                                  Opinion of the Court



      In sum, we conclude that plaintiff has failed to demonstrate any genuine issues

of material fact and that defendants are entitled to judgment as a matter of law as to

all of plaintiff’s retaliation claims. We hold that the trial court properly granted

summary judgment in defendants’ favor on all claims.

      AFFIRMED.

      Judge DILLON concurs

      Judge MURPHY concurs in the result only.




                                         - 21 -